UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

DEEPIKA REDDY,

                                       Plaintiff,
       vs.                                                            5:19-CV-1493
                                                                      (MAD/ATB)
GILLES R.R. ABITBOL, ESQ.; PIERRE N.
ABITBOL; AMY CHERRY-ABITBOL;
ABITBOL, CHERRY & SALANIC, LLP; and
JOSEPH M. FINNERTY, ESQ.,

                              Defendants.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

DEEPIKA REDDY
7338 Dartmoor Crossing
Fayetteville, New York 13066
Plaintiff pro se

COSTELLO, COONEY & FEARON, PLLC                       PAUL G. FERRARA, ESQ.
500 Plum Street – Suite 300
Syracuse, New York 13204
Attorneys for Defendants

BOND, SCHOENECK & KING, PLLC                          ARTHUR J. SIEGEL, ESQ.
22 Corporate Woods Boulevard – Suite 501
Albany, New York 12211
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:

                                              ORDER

       Plaintiff commenced this action on October 11, 2019, alleging that the named Defendants,

together with the non-defendant conspirators, committed various crimes against her, with the

intent to cause injury to her and her business. See Dkt. No. 1. The complaint centers around

Plaintiff's claim that Defendant Gilles Abitbol, Esq. was an "illegal alien" at the time that he
represented Plaintiff on various New York State and Federal Court actions, resulting in, among

other things, those actions becoming "null and void." Id. at ¶¶ 321-25.

       As noted by Magistrate Judge Baxter, many of the background facts in the current

complaint are better understood when read together with this Court's March 31, 2015

Memorandum-Decision and Order in Reddy v. Catone, No. 5:13-cv-707, 2015 WL 11023213

(N.D.N.Y. Mar. 31, 2015), aff'd, 630 Fed. Appx. 120 (2d Cir. 2015). Plaintiff, a dentist licensed

to practiced in New York State, brought an action in the Northern District of New York in 2013,

in which she sued various state officials in connection with complaints brought against her by

some of her patients. In her 2013 federal action, she was represented by Defendant Gilles

Abitbol. This Court dismissed Plaintiff's complaint, finding, among other things, that she was not

denied due process by the New York State defendants, and that the individual defendant dentists

did not conspire to violate her constitutional rights. See Reddy, 2015 WL 11023213, at *14-20.

After the dismissal was affirmed by the Second Circuit, this Court denied Plaintiff's motion to

vacate. See Reddy v. Catone, No. 13-cv-707, 2016 WL 6471226 (N.D.N.Y. Nov. 1, 2016).

       Plaintiff also brought various state court lawsuits. In the matter presently before the Court,

Plaintiff claims that Defendant Gilles Abitbol represented her in those state court proceedings and

that she is now unhappy with his performance. Plaintiff has seized on Defendant Gilles Abitbol's

alleged illegal immigrant status to file this RICO claim, which she claims renders the outcomes of

her previous lawsuits "null and void." In addition to Defendant Gilles Abitbol, Plaintiff has

named his brother and sister-in-law (both attorneys), who allegedly helped Gilles Abitbol obtain a

visa in 2002 and allegedly made false representations to the Department of Labor with respect to

Defendant Gilles Abitbol from 2004 until 2007. See Dkt. No. 1 at 3. Plaintiff has also named as

Douglas M. McRae, Esq. and his law office of Bond, Schoeneck & King as Defendants for

                                                 2
representing Defendant Gilles Abitbol in a New York State Court action brought against him by

Plaintiff. See id. at ¶¶ 195-289. Additionally, Plaintiff has named Joseph Finnerty, Esq., who

apparently represented WSYR, the radio station sued by Plaintiff in New York State Court while

she was represented by Defendant Gilles Abitbol. See id. at ¶¶ 128-94. Finally, the caption of

Plaintiff's complaint names "Does 1-10" and Corporations X and Y, but no factual allegations are

provided against these Defendants in the body of the complaint.

       In a letter dated December 6, 2019, Defendants requested that the Court perform a sua

sponte review of the complaint. See Dkt. No. 23. The Court granted the request, and referred the

matter to Magistrate Judge Baxter for review.

       In an Order and Report-Recommendation dated January 7, 2020, Magistrate Judge Baxter

found that, in addition to possible violations of Rule 8, Plaintiff's complaint is frivolous. See Dkt.

No. 31 at 7. As Magistrate Judge Baxter noted, Plaintiff essentially continues to press her claim

that, because Defendant Gilles Abitbol is an undocumented or "illegal alien," everything that he

has done, and every individual who has ever assisted him, defended him, or opposed him in a

lawsuit without claiming that he is an illegal alien, has now become part of the RICO "enterprise,"

and has therefore engaged in illegal activities. See id. Further, Magistrate Judge Baxter noted that

Plaintiff has been unsuccessful in every tribunal in which she has attempted to raise his allegedly

illegal status, and that she now believes that by packaging her claims as a RICO complaint, she

may accomplish what she has been unable to do in any state or federal court. See id. Finally,

Magistrate Judge Baxter noted that the frivolous nature of Plaintiff's claims are clearly reflected in

her statements indicating that all of the courts and the administrative body that have failed to hold

in her favor have assisted in the fraud. See id. at 7-8 n.7. These courts and administrative bodies

include the Supreme Court of New York, Appellate Division, Fourth Department; the Fifth

                                                  3
Judicial District Grievance Committee; the Onondaga County Supreme Court; and the United

States District Court for the Northern District of New York. See id. As such, Magistrate Judge

Baxter recommended that the Court dismiss Plaintiff's complaint in its entirety with prejudice as

frivolous. See id. at 14.

       In her objections to the Order and Report-Recommendation, Plaintiff again focuses on

Defendant Gilles Abitbol's immigration status and the fact that he had received more than $53,000

as part of his legal fees. See Dkt. No. 35 at 2. Plaintiff further focuses on her belief that

Defendant Gilles Abitbol did not have the right to practice law in federal court because of his

immigration status. See id. at 4. In sum, Plaintiff's objections are a more concise version of the

arguments and facts contained in her 204 page complaint.

       When a party files specific objections to a magistrate judge's order and report-

recommendation, the district court "make[s] a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made." 28 U.S.C.

§ 636(b)(1)(C). However, "[g]eneral or conclusory objections, or objections which merely recite

the same arguments presented to the magistrate judge, are reviewed for clear error." O'Diah v.

Mawhir, No. 9:08-CV-322, 2011 WL 933846, *2 (N.D.N.Y. Mar. 16, 2011) (citations and

footnote omitted). After the appropriate review, "the court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C. §

636(b)(1)(C).

       Having carefully reviewed the January 7, 2020 Order and Report-Recommendation,

Plaintiff's objections and the applicable law, the Court finds that Magistrate Judge Baxter

correctly determined that Plaintiff's complaint should be dismissed as frivolous. Plaintiff's

complaint is the latest in a line of cases stemming from her dissatisfaction with the result of, first,

                                                   4
the formal disciplinary proceeding in New York State pertaining to her dental license and then all

of the lawsuits that followed.

        As Magistrate Judge Baxter correctly found, Plaintiff has been repeatedly unsuccessful in

every tribunal in which she has attempted to raise Defendant Gilles Abitbol's immigration status

as the cause for injuries she allegedly suffered. Plaintiff cannot now repackage those previously

unsuccessful claims as a RICO complaint and accomplish what she has ben unable to do in any

state or federal court.

        Plaintiff has no legal basis to claim that Defendant Gilles Abitbol's representation of her,

or any other party, was "unauthorized" or invalid because of his alleged immigration status.

Contrary to Plaintiff's assertions, in New York State, one is not "automatically" disqualified from

being admitted to the New York State Bar solely because of "immigration status." Indeed, the

New York State Appellate Division, Second Department, specifically held that the federal statute

requiring a state to pass a law providing for eligibility of illegal aliens for State and local public

benefits, including the issuance of professional licenses, was unconstitutional. See In re Vargas,

131 A.D.3d 4, 23-25 (2d Dep't 2015); see also In re Anonymous, 152 A.D.3d 1046 (3d Dep't

2017) (holding that an undocumented immigrant, who otherwise satisfied all requirements, was

eligible for admission to the New York State Bar).

        Moreover, Plaintiff's RICO claim necessarily fails because Plaintiff's cannot meet the

proximate cause requirement. Plaintiff's "injury" to her business and her reputation was based on

the disciplinary proceedings against her, where she was not represented by Defendant Gilles

Abitbol. The link between any of the named Defendants to Plaintiff's injury is simply "'too

remote'" to satisfy the proximate cause requirement of her RICO claim. See Wang v. Yien-Koo

King, No. 18 Civ. 8948, 2019 WL 1763230, *6 (S.D.N.Y. Apr. 22, 2019) (quoting Empire

                                                    5
Merchants, LLC v. Reliable Churchill, LLP, 902 F.3d 132, 141 (2d Cir. 2018)). Whatever

Defendant Gilles Abitbol's immigration status was, it had nothing to do with his performance

during any case in which he represented Plaintiff.

       Moreover, Plaintiff's attempts to convert every court filing and all litigation activity by

Defendant Abitbol, McRae, and Finnerty into predicate acts for her RICO claim are likewise

frivolous. As the Second Circuit has held, "[i]n the absence of corruption," litigation activity

"'cannot act as a predicate offense for a civil-RICO claim.'" Kim v. Kimm, 884 F.3d 98, 104 (2d

Cir. 2018) (quotation omitted). Plaintiff's complaint is simply her latest attempt to relitigate her

previously unsuccessful lawsuits. As Magistrate Judge Baxter correctly found, Plaintiff's

complaint must be dismissed as frivolous.

       Accordingly, the Court hereby

       ORDERS that Magistrate Judge Baxter's January 7, 2020 Order and Report-

Recommendation is ADOPTED in its entirety; and the Court further

       ORDERS that Plaintiff's complaint is DISMISSED with prejudice; and the Court further

       ORDERS that the Clerk of the Court shall enter judgment in Defendants' favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Order on the parties in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: March 31, 2020
       Albany, New York




                                                  6
